Upon a full consideration of the record and briefs herein in an action for personal injuries in an automobile casualty, the court is of the opinion that liability of the defendant is shown; but it appears that the award of damages in the sum of $2,000.00 is, under all the circumstances, excessive; it is, therefore, considered, ordered and adjudged that if the plaintiff remits $500.00 of the amount awarded, the judgment will stand affirmed for damages in the sum of $1,500.00. Otherwise the judgment will be reversed for a new trial.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
  ELLIS and BROWN, J. J., dissent. *Page 410